DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendment filed August 25, 2021 has been received and considered for examination.   The previous grounds of rejection of claim 1 is withdrawn in view of the claim amendment filed August 25, 2021.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "effective diameter" in claims 34 and 35 is a relative term which renders the claim indefinite.  The term "effective diameter" is not defined by the claim, the specification does not provide 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 36-37, 40-41, and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell et al. (Reduction of food borne micro-organisms on beef carcass tissue using acetic acid, sodium bicarbonate, and hydrogen peroxide spray waxes", Kristen Y. Bell et al., Food Microbiology, Vol. 14, No. 5, pp. 439-448, January 1997) (hereafter “Bell”).
	Regarding claims 1 and 36-37, Bell discloses a method of disinfecting a surface (surface of beef carcass) in need of disinfecting within a volumetric space, the process comprising two-component spraying by first spraying a compound such as hydrogen peroxide for 15 seconds, waiting 90 seconds, and then spraying a second compound such as acetic acid for 15 seconds (see table 1; see page 441, col. 1).    The process results in improved disinfection by combining treatments of ascetic acid and hydrogen peroxide (see Table 1).    Bell discloses spraying individual compositions of hydrogen peroxide and acetic acid onto the surface being treated with a time delay of 90 seconds in between treatment applications.   
Regarding claim 40, Bell discloses that the first aqueous composition can be hydrogen peroxide having a concentration of 3.0% (see Table 1; see page 441, col. 1).   
Regarding claim 41, Bell discloses that the second aqueous composition can be an organic acid such as 1.0% acetic acid (see Table 1; see page 441, col. 1).   
Regarding claim 49, both hydrogen peroxide and acetic acid disclosed by Bell have a statndard vapor pressure of at least about 1.0mm Hg at 20°C.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 34-35, 38-39 and 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Bell as applied to claim 1 above, and further in view of Morgantini et al. (United States Patent Publication 2010/0316530) and Multi-Clean® (Treating Pathogens: Electrostatic Spraying of Disinfectant Solutions)-see IDS filed 06/26/2020.
Bell is set forth above with regards to claim 1 but does not appear to disclose the reaction layer thickness as presently claimed or the droplet size as presently claimed.  Bell also does not teach electrostatically charged droplets.   
However, Morgantini et al teach methods of disinfecting by providing a mixture of droplets by spraying via rotary atomizers which droplets generally range from 1 to 5 microns in size (see paragraphs [0001], (0010), [0029], [0033], [0037], [0039], claims 1-10 and entire document).  Small droplets are prevented from combining in an uncontrolled manner by the generation of charged droplets (see paragraph [0029]).  By providing fine droplets of 1-S microns in size enables the disinfectant to be dispersed to every part of the enclosed surface including surfaces not directly exposed (see paragraph [0032]). The droplets are charged and due to electrical attraction (I.e. electrostatic spraying), positive droplets that are dispersed can be attached to negative droplets already sprayed to create an aggregate of larger droplets that coats the micro-organisms and wets surfaces (see paragraphs [0044], [0042/0047], and claims 1-6).  The first spray of droplets coalesces on a surface contaminated with the microorganisms of the opposite charge and the second pray of droplets coalesces due to the opposite charge interaction with the first droplets as can be seen in the figures 1- 7.  Paragraph [0044] discloses by electrical attraction positive droplets that are dispersed attract previously formed aggregated micelles which have negative charge to create new aggregates that grow further. The deposited droplets can grow to a size of larger than 5 microns to wet surfaces, see claims 3-5. Since the particles start out as small droplets and grow from an initial size of about 5 microns once deposited, they are coalescing on the surface of the substrate being treated, see claim 4.
Morgantini does not disclose uniform thickness of the sprayed layers, however Multi-Clean® teaches what is generally known in the art in that electrostatic spraying helps enable uniform coverage on surfaces that may have otherwise been missed or forgotten.


A person of ordinary skill in the art would have been motivated to do so given Morgantini teaches that the droplets for disinfecting are able to be dispersed and coalesce to greater than 5 microns to wet every part of the treated surface, and that the oppositely charged droplets can interact together to coat micro-organisms on surfaces.  Furthermore, as noted by Multi-Clean® electrostatic sprayers enable uniform coverage on treated areas that might otherwise have been missed during cleaning.
A droplet coalescing size of greater than 5 microns enables the surfaces to be wet with the disinfectant, therefore rendering obvious thicknesses of the deposited composition of at least about 1 or 3 microns up to 20 microns. Additionally, given the modified Bell teaches the same two component application via the same method of spraying oppositely charged particles, they would necessarily resullt in the same end result of coalescing into layers on surfaces as claimed.
Regarding the fact that the first solution or second solution receives the positive or negative charge, absent evidence of criticality and as suggested by Bell and Morgantini, examiner takes the position that the order of depositing the first and second disinfecting solution (discussed in Bell} and the charge of each disinfecting solution (discussed in Morgantini} is not critical to the disinfecting process, just as long as each solution has an opposite charge to one another, such that they can interact with each other on the surface of the substrate that is contaminated with the microorganisms to coat the microorganism and disinfect.

s 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Bell as applied to claim 1 above, and further in view of Wessolek et al. (EP 2724614).  
The teachings of the Bell are discussed above. Bell does not expressly teach that the first and/or second aqueous solutions have alcohol such as ethanol or isopropanol up to 15% by weight.

However, Wessolek et al. teach that alcohols cause structural loosening and disintegration of lipid membranes and spores thus have biocidal action, see abstract and paragraph [0025]. Such solvents are preferably added to disinfectant compositions at from 0.01-30% by weight and include isopropanol or ethanol (see paragraphs [0038]-[0039] at page 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, absent evidence to the contrary to provide ethanol or isopropanol in either of the first or second aqueous solutions of Bell to enhance antimicrobial activity as alcohol carriers also provide antimicrobial properties as suggested by Wessolek. It would have been obvious to adjust the amount of the alcohol within ranges known to be suitable including 0.01-30% as a carrier for disinfectant compositions. There would have been a reasonable expectation of success given both Wessolek and Bell teach aqueous disinfectant compositions.

10.	Claims 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Bell as applied to claim 1 above, and further in view of Olson et al. (US 2012/0301356 A1). 
	Bell is set forth above with regards to claim 1, but does not appear to disclose dispersing a third aqueous composition prior to the first aqueous composition in order to increase the relative humidity in the space to at least about 60 percent, up to 95 percent.  
	Olson et al. discloses a decontamination system that uses hydrogen peroxide and acetic acid to effect sterilization of surfaces (para [0015] and [0017]).  Olson et al. further discloses that increasing the 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the process of Bell and introduce a third aqueous composition into the space prior to the first aqueous composition in order to increase the relative humidity of the space to at least about 60 percent, up to about 90% as taught by Olson et al. in order to increase efficacy of the acetic acid or hydrogen peroxide droplets.
	  
11.	Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Olson et al. as applied to claim 50 above, and further in view of Morgantini. 
	Bell in view of Olson is set forth above with regards to claim 50, however, the combination does not teach that the third aqueous composition is dispersed as electrostatically charged droplets.  
Morgantini et al teach methods of disinfecting by providing a mixture of droplets by spraying via rotary atomizers which droplets generally range from 1 to 5 microns in size (see paragraphs [0001], (0010), [0029], [0033], [0037], [0039], claims 1-10 and entire document).  Small droplets are prevented from combining in an uncontrolled manner by the generation of charged droplets (see paragraph [0029]).  By providing fine droplets of 1-S microns in size enables the disinfectant to be dispersed to every part of the enclosed surface including surfaces not directly exposed (see paragraph [0032]). The droplets are charged and due to electrical attraction (I.e. electrostatic spraying), positive droplets that are dispersed can be attached to negative droplets already sprayed to create an aggregate of larger droplets that coats the micro-organisms and wets surfaces (see paragraphs [0044], [0042/0047], and 
Therefore, in view of Morgantini, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to electrostatically spray the droplets of the third aqueous composition of modified Bell such that the droplets are electrostatically charged.
A person of ordinary skill in the art would have been motivated to do so given Morgantini teaches that the droplets for disinfecting are able interact together to coat micro-organisms on surfaces when oppositely charged.  



Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

/SEAN E CONLEY/Primary Examiner, Art Unit 1759